



MIMEDX GROUP, INC.
2016 EQUITY AND CASH INCENTIVE PLAN
Restricted Stock Agreement
No. of shares
of Restricted Stock: _________
THIS RESTRICTED STOCK AGREEMENT (this "Agreement") dated as of the _____ day of
                , 201___, between MiMedx Group, Inc. (the "Company") and
_________________ (the "Participant"), is made pursuant and subject to the
provisions of the Company's 2016 Equity and Cash Incentive Plan (the "Plan"), a
copy of which is attached hereto. All terms used herein that are defined in the
Plan have the same meaning given them in the Plan.
1.Grant of Restricted Stock. Pursuant to the Plan, the Company, on ___________
____, 201__ (the "Date of Grant"), granted to the Participant, subject to the
terms and conditions of the Plan and subject further to the terms and conditions
set forth herein, this Restricted Stock Award for ______ shares of Common Stock
(the "Shares"). The Shares are nontransferable and forfeitable until the time
they vest and become nonforfeitable as described herein. The Shares will vest
and become nonforfeitable as set forth in Section 2 below.


2.Vesting of the Shares. Subject to earlier expiration or termination as
provided herein, the Shares will become vested and nonforfeitable as follows:


(a)Time-Based Vesting. The Shares will become vested and nonforfeitable with
respect to one-third (1/3) of the Shares (rounded to the nearest whole Share) on
each of the first and second anniversaries of the Date of Grant, and with
respect to the remaining Shares on the third anniversary of the Date of Grant,
provided the Participant has been continuously employed by, or providing
services to, the Company or an Affiliate from the Date of Grant until such
time(s).


(b)Change of Control. Notwithstanding the foregoing, upon the occurrence of a
Change of Control, the Shares shall become vested and nonforfeitable at the time
of the Change of Control, provided the Participant has been continuously
employed by, or providing services to, the Company or an Affiliate from the Date
of Grant until the time of the Change of Control.


(c)Death and Disability. Additionally, if the Participant's employment with the
Company and its Affiliates is terminated on account of the Participant's death
or Disability, the Shares shall become vested and nonforfeitable on termination
of the Participant's employment with the Company and its Affiliates on account
of the Participant's death or Disability.


3.Non-Transferability of the Shares.


(a)Transfer Restrictions. Participant shall not assign or transfer any Shares
while such Shares remain forfeitable, other than by will or the laws of descent
and distribution. No right or interest of Participant or any transferee in the
Shares shall be subject to any lien or any obligation or liability of the
Participant or any transferee.


(b)Stock Holding Requirements. Notwithstanding any other provision of this
Agreement, the shares that vest and become nonforfeitable may not be sold,
transferred or otherwise





--------------------------------------------------------------------------------





disposed of until the level of ownership provided in the Company’s Stock
Ownership Guidelines is met, to the extent applicable to the Participant. All
shares of Common Stock acquired hereunder (“net” shares acquired in case of any
net exercise or withholding of shares) shall be subject to the terms and
conditions of the Company’s Stock Ownership Guidelines, as they may be amended
from time to time.


4.Forfeiture of the Shares. Shares that are not vested and nonforfeitable
pursuant to Sections 2(a), (b) or (c) as of the date of termination of
Participant’s employment by, or provision of services to, the Company and its
Affiliates will be forfeited automatically at the close of business on that date
(immediately upon notice of termination for Cause). In no event may the Shares
become vested and nonforfeitable, in whole or in part, after forfeiture pursuant
to this Section 4.


5.Agreement to Terms of the Plan and this Agreement. The Participant has
received a copy of the Plan, has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their terms and conditions. All
decisions and interpretations made by the Company or the Committee with regard
to any question arising under this Agreement will be binding and conclusive on
the Company and Participant and any other person who has any rights under this
Agreement.


6.Tax Consequences. The Participant acknowledges (i) that there may be adverse
tax consequences upon acquisition or disposition of the shares of Common Stock
received upon vesting of the Shares and (ii) that Participant should consult a
tax adviser prior to such acquisition or disposition. The Participant is solely
responsible for determining the tax consequences of the Restricted Stock Award
and for satisfying the Participant’s tax obligations with respect to the
Restricted Stock Award (including, but not limited to, any income or excise tax
as resulting from the application of Code Sections 409A or 4999 or related
interest and penalties), and the Company and its Affiliates shall not be liable
if this grant is subject to Code Sections 409A, 280G or 4999. The Company’s
obligation to vest shares of Common Stock is subject to the Participant’s
satisfaction of any applicable federal, state and local income and employment
tax and withholding requirements in a manner and form satisfactory to the
Company. The Committee, to the extent applicable law permits, may allow the
Participant to pay any such amounts (but only for the minimum required
withholding or such other amounts as will not otherwise have negative accounting
consequences) (i) by surrendering (actual or by attestation) shares of Common
Stock that the Participant already owns; (ii) by a cashless exercise though a
broker, (iii) by means of a “net exercise” procedure or (iv) by such other
medium of payment as the Committee in its discretion shall authorize.


7.Fractional Shares. Fractional shares shall not be issuable hereunder, and when
any provision hereof may entitle the Participant to a fractional share such
fractional share shall be disregarded.


8.Change in Capital Structure. The Shares shall be adjusted in accordance with
the terms and conditions of the Plan as the Committee determines is equitably
required in the event the Company effects one or more stock dividends, stock
splits, subdivisions or consolidations of shares or other similar changes in
capitalization.


9.Notice. Any notice or other communication given pursuant to this Agreement, or
in any way with respect to the Shares, shall be in writing and shall be
personally delivered or mailed by United States registered or certified mail,
postage prepaid, return receipt requested, to the following addresses:





--------------------------------------------------------------------------------





If to the Company:    MiMedx Group, Inc.
1775 West Oak Commons Ct. NE
Marietta, Georgia 30062
            


If to the Participant:    The most current participant address
of record on file with the Company


10.Shareholder Rights. While the Shares remain subject to forfeiture in
accordance with this Agreement, Participant shall have all rights of a
stockholder with respect to such Shares, including the right to receive
dividends and vote the Shares; provided, however, that during such period (i)
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Shares other than as described above and (ii) the Company shall
retain custody of any certificates evidencing the Shares. In lieu of retaining
custody of any certificates evidencing the Shares, the Shares granted under the
Agreement, may, in the Company’s discretion, be held in escrow by the Company or
reflected in the Company’s books and records, until Participant’s interest in
such Shares becomes vested and nonforfeitable. With respect to any Shares
forfeited under this Agreement, Participant does hereby irrevocably constitute
and appoint the Secretary of the Company or any successor Secretary of the
Company (the “Secretary”) as Participant’s attorney to transfer the forfeited
Shares on the books of the Company with full power of substitution in the
premises. The Secretary shall use such authority to cancel any Shares that are
forfeited under this Agreement.


11.No Right to Continued Employment or Service. Neither the Plan, the granting
of the Shares nor any other action taken pursuant to the Plan or this Agreement
constitutes or is evidence of any agreement or understanding, expressed or
implied, that the Company or any Affiliate shall retain the Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.


12.Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.


13.Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.


14.Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one in the same instrument


15.Miscellaneous. The parties agree to execute such further instruments and take
such further actions as may be necessary to carry out the intent of the Plan and
this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.


16.Section 409A. Notwithstanding any of the provisions of this Agreement, it is
intended that the Shares be exempt from Section 409A of the Code.
Notwithstanding the preceding, neither the Company nor any Affiliate shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority have any jurisdiction over such matter determines
for any reason





--------------------------------------------------------------------------------





that the Shares are subject to taxes, penalties or interest as a result of
failing to be exempt from, or comply with, Section 409A of the Code.


17.Section 83(b). The Participant may make an election under Section 83(b) of
the Code to include the Fair Market Value of the Shares in taxable income as of
the Date of Grant. Notwithstanding the foregoing, no such election may be made
unless the Participant makes arrangements that are satisfactory to the Committee
to pay all applicable tax withholdings in cash or cash equivalents or some other
acceptable methodology other than by means of a “net exercise” procedure.


18.Compensation Recoupment Policy. Notwithstanding any other provision of this
Agreement, the Participant shall reimburse or return to the Company the gross
number of shares of Common Stock that the Participant received (or would have
received absent a “net exercise” procedure) under this Agreement or, if greater,
the amount of gross proceeds from any earlier sale of any such shares of Common
Stock, plus any other amounts received with respect to this Award, to the extent
any reimbursement, recoupment or return is required under applicable law or the
Company’s Compensation Recoupment Policy or any similar policy that the Company
may adopt.


19.Governing Law. This Agreement shall be governed by the governing laws
applicable to the Plan.




[Signature Page to Follow]







































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed the Participant’s signature
hereto.


COMPANY:
MiMedx Group, Inc.




By:    ___________________________________________
Name: Parker H. Petit    
    Its: Chairman of the Board and CEO




ATTEST:
___________________________________________
Thornton A. Kuntz, Jr.
Senior Vice President, Administration    


PARTICIPANT:
_________________________________________________
Participant’s Signature







